EXHIBIT 10(t)


THE BLACK & DECKER CORPORATION


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
made effective as of the 14th day of February, 2008, by and between The Black &
Decker Corporation, a Maryland corporation (the “Corporation”), and Nolan D.
Archibald (the “Executive”).

        The Corporation desires to continue to have the benefits of the
Executive’s knowledge and experience as a full-time employee, and the Executive
desires to continue in full-time employment with the Corporation.

        Accordingly, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

        1.        Full-Time Employment of Executive.

                   1.1         Duties. The Corporation hereby engages the
Executive as Chairman, President and Chief Executive Officer of the Corporation
for the Employment Period (as defined in Section 3), and the Executive accepts
such employment on the terms and conditions set forth in this Agreement. During
the Employment Period, the Executive shall be assigned to corporate headquarters
located in Towson, Maryland. The Executive shall exercise such authority and
perform such duties as are commensurate with the Bylaws of the Corporation and
the normal duties of a Chairman, President and Chief Executive Officer of a
publicly traded corporation and shall perform such other reasonably related
managerial duties and responsibilities for the Corporation as may be assigned to
him by the Board of Directors of the Corporation (the “Board”).

                   1.2         Compensation. The Corporation shall pay the
Executive an annual salary that is not less than the greater of (a) his annual
base salary on the date of this Agreement or (b) any subsequently established
higher annual base salary. The Executive’s salary shall be payable in periodic
equal installments that are not less frequent than the periodic installments in
which his salary was paid immediately prior to the date of this Agreement. The
Executive’s salary shall be subject to normal periodic review for increases
based on the policies of the Corporation and the Executive’s contributions to
the enterprise. In addition to his annual base salary, the Executive shall be
entitled to participate in any compensation programs available to the Executive
immediately prior to the date of this Agreement, including without limitation
the Corporation’s (i) Executive Annual Incentive Plan (“EAIP”) or other
comparable annual incentive plan, (ii) stock option and restricted stock plans,
and (iii) 2008 Executive Long-Term Incentive/Retention Plan (the “2008 Long-Term
Plan”) or other comparable medium- or long-term compensation plan. The Executive
shall also be entitled to participate in any other compensation program that may
be established by the Corporation and in which other executives of the
Corporation are entitled to participate.

--------------------------------------------------------------------------------



                   1.3         Benefits and Perquisites. In addition to the
compensation provided by Section 1.2, the Corporation shall provide to the
Executive all benefits that were available to the Executive immediately prior to
the date of this Agreement, including without limitation, the Corporation’s (a)
tax-qualified Pension Plan, (b) Supplemental Pension Plan, (c) Supplemental
Executive Retirement Plan, (d) Retirement Savings Plan, (e) Supplemental
Retirement Savings Plan, and (f) all group life, supplemental life, long-term
disability, accident, dental and health insurance programs. The Executive shall
also be entitled to participate in any other employee benefit programs that may
be established by the Corporation and in which other executives of the
Corporation are entitled to participate. The Executive shall also be entitled to
all perquisites that were available to the Executive immediately prior to the
date of this Agreement and to any perquisites that may be established by the
Corporation and in which other executives of the Corporation are entitled to
participate.

                   1.4         Equity Awards. The Executive may notify the
Compensation Committee of the Board of his expected retirement date from the
Corporation (the “Expected Retirement Date”). If the Compensation Committee
receives the written notice of the Expected Retirement Date (the “Retirement
Notice”), the Compensation Committee shall, with respect to all stock options
and shares of restricted stock granted to the Executive following the receipt of
the Retirement Notice, establish a vesting schedule such that all of those stock
options and shares of restricted stock shall vest by a date on or before the
Expected Retirement Date. Each Option Agreement or Restricted Share Agreement
evidencing those stock options and shares of restricted stock, respectively,
shall contain this vesting schedule.

        2.        Competition; Confidential Information. The Executive and the
Corporation recognize that, due to the nature of his relationship to the
Corporation, the Executive has access to, and may assist in developing,
confidential and proprietary information relating to the business and operations
of the Corporation and its affiliates. The Executive acknowledges that this
information is of central importance to the business of the Corporation and its
affiliates and that disclosure of it to, or its use by, others could cause
substantial loss to the Corporation. The Executive and the Corporation also
recognize that an important part of the Executive’s duties will be to develop
goodwill for the Corporation through his personal contact with others having
business relationships with the Corporation and its affiliates, and that there
is a danger that this goodwill, a proprietary asset of the Corporation and its
affiliates, may follow the Executive if and when his relationship with the
Corporation is terminated.

                   2.1         Non-Competition. During the Employment Period,
the Executive will not, directly or indirectly, either individually or as owner,
partner, agent, employee, consultant or otherwise, except for the account of and
on behalf of the Corporation or its affiliates, engage in any activity
competitive with the business of the Corporation or its affiliates, nor will he,
in competition with the Corporation or its affiliates, solicit or otherwise
attempt to establish any business relationships with any person, firm or
corporation that was, at any time during the Employment Period, a customer or
supplier of the Corporation. Notwithstanding the foregoing, nothing in this
Section 2.1 shall be construed to prevent the Executive from owning, as an
investment, not more than 5% of a class of equity securities issued by any
competitor of the Corporation and publicly traded and registered under Section
12 of the Securities Exchange Act of 1934.

-2-

--------------------------------------------------------------------------------



                   2.2         Confidential Information. During and at all times
after the termination of the Employment Period, the Executive (a) will not
disclose any trade secrets, customer lists, production processes, business
plans, or other proprietary information that is treated as confidential by the
Corporation or its affiliates and is now known to him or which hereafter may
become known to him as a result of his employment or association with the
Corporation (collectively, “Confidential Information”) and (b) will not at any
time, directly or indirectly, disclose any Confidential Information to any
person, firm or corporation, or use any Confidential Information in any way
other than in connection with the business of the Corporation or its affiliates;
provided, however, that the foregoing restrictions shall not apply to any
Confidential Information that, through no fault of the Executive, has entered
the public domain.

                   2.3         Corporation’s Remedies for Breach. The Executive
acknowledges that damages in the event of his breach of this Section 2 would be
difficult, if not impossible, to ascertain. The Corporation shall have the right
to an injunction or other equitable relief in any court of competent
jurisdiction enjoining any such breach without having to post a bond. The
existence of this right shall not preclude any other rights and remedies at law
or in equity available to the Corporation.

        3.        Employment Period and Termination.

                   3.1         Duration and Performance. The “Employment
Period,” which commenced prior to the date of this Agreement, shall continue
until the Date of Termination (as defined in Section 3.6). Subject to the
performance of the covenants and agreements made by the Corporation in this
Agreement, the Executive will perform his duties during the Employment Period in
good faith and will observe faithfully the covenants and agreements made by him
in this Agreement.

                   3.2         Disability. If, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of his duties with the Corporation for six
consecutive months and, within 30 days after written Notice of Termination (as
defined in Section 3.5) is given to the Executive, shall not have returned to
the full-time performance of his duties, the Executive’s employment may be
terminated for “Disability.”

                   3.3         Termination by the Corporation for Cause.
Termination by the Corporation of the Executive’s employment for “Cause” shall
mean termination upon (a) the willful and continued failure by the Executive to
substantially perform his duties (other than any such failure resulting from his
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance by the Executive of a Notice of Termination for Good
Reason) after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties, or (b) the willful engaging by the Executive in conduct that is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise. For purposes of this Section 3.3, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and

-3-

--------------------------------------------------------------------------------



without reasonable belief that his action or omission was in the best interest
of the Corporation. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Board), finding that in the
good faith opinion of the Board the Executive was guilty of the conduct set
forth above in clauses (a) or (b) of the first sentence of this Section 3.3 and
specifying the particulars thereof in detail.

                   3.4         Termination by the Executive for Good Reason. The
Executive shall be entitled to terminate his employment for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean, without the Executive’s
express written consent, the Corporation’s failure to perform any covenant
contained in this Agreement or the occurrence of any of the following
circumstances unless the circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

                         (a)        the assignment to the Executive of any
duties inconsistent with his current status as Chairman, President, and Chief
Executive Officer of the Corporation as described in Section 1.1 or a
substantial adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the date of this
Agreement;


                         (b)        upon the occurrence of a Change in Control
of the Corporation (as defined in Section 5.2), the Executive is not the
Chairman, President and Chief Executive Officer of (i) the Corporation, if it is
the surviving entity in any merger, share exchange, acquisition or other
business combination with the Corporation, (ii) the successor entity to the
Corporation in any merger, share exchange, consolidation, acquisition or other
business combination with the Corporation, or (iii) any entity that beneficially
owns a majority of the voting stock of the Corporation, provided that in all of
the foregoing cases such entity is a publicly held corporation that (A) on a
consolidated basis has a net worth equal to or greater than the Corporation
immediately before the Change in Control of the Corporation, (B) has a board of
directors with three-quarters of the directors being “independent directors” as
defined in the Corporation’s Corporate Governance Policies and Procedures
Statement, and (C) no person or business organization, or affiliated group of
persons or business organizations, owns or controls 35% or more of the voting
stock of such corporation;


                         (c)        a reduction by the Corporation in the
Executive’s annual base salary as in effect on the date of this Agreement or any
subsequently established higher annual base salary;


                         (d)        the failure by the Corporation to continue
in effect any compensation plan in which the Executive participated immediately
prior to the date of this Agreement or any compensation plan established after
the date of this Agreement in which the Executive shall participate that is
material to his total compensation, including


-4-

--------------------------------------------------------------------------------



without limitation the Corporation’s (i) EAIP or other comparable annual
incentive plan, (ii) stock option and restricted stock plans, and (iii) 2008
Long-Term Plan or other comparable medium- or long-term compensation plan;
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to the plan and the equitable
arrangement provides substantially equivalent benefits not materially less
favorable to the Executive (both in terms of the amount of benefits provided and
the level of the Executive’s participation relative to other participants), or
the failure by the Corporation to continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable (both in terms of the amount of benefits provided and the level of the
Executive’s participation relative to other participants) than those the
Executive enjoyed immediately prior to the date of this Agreement;


                         (e)        the failure by the Corporation to continue
in effect any material benefit available to the Executive immediately prior to
the date of this Agreement or provided to the Executive after the date of this
Agreement, including without limitation, the Corporation’s (a) tax-qualified
Pension Plan, (b) Supplemental Pension Plan, (c) Supplemental Executive
Retirement Plan, (d) Retirement Savings Plan, (e) Supplemental Retirement
Savings Plan, and (f) all group life, supplemental life, long-term disability,
accident, dental and health insurance programs, the failure to continue to
provide to the Executive any material perquisite provided to the Executive
immediately prior to the date of this Agreement, or the taking of any action by
the Corporation that would directly or indirectly materially reduce any of these
benefits or deprive the Executive of any material benefit or perquisite enjoyed
by the Executive immediately prior to the date of this Agreement;


                         (f)        the failure of the Corporation to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 8.1; or


                         (g)        any purported termination of the Executive’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 3.5 (and, if applicable, the requirements of Section
3.3), which purported termination shall not be effective for purposes of this
Agreement.


The Executive’s rights to terminate his employment pursuant to this Section 3.4
shall not be affected by his incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.

                   3.5         Notice of Termination. Any purported termination
of the Executive’s employment by the Corporation or by the Executive shall be
communicated by written Notice of Termination to the other party in accordance
with Section 6. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates the specific termination provision in this
Agreement relied upon and that sets forth in reasonable detail the facts and
circumstances

-5-

--------------------------------------------------------------------------------



claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

                   3.6         Date of Termination. Subject to the following
sentence, “Date of Termination” shall mean (a) if the Executive’s employment is
terminated by his death, the date of the Executive’s death, (b) if the
Executive’s employment is terminated for Disability, 30 days after Notice of
Termination is given (provided that he shall not have returned to the full-time
performance of his duties during the 30-day period), (c) the Expected Retirement
Date (if the Executive’s employment is terminated upon his retirement on the
Expected Retirement Date), or (d) if the Executive’s employment is terminated
for any reason other than death or Disability, the date specified in the Notice
of Termination. For purposes of clause (d) in the immediately preceding
sentence, the date specified in the Notice of Termination shall not be less than
30 days from the date the Notice of Termination is given, except in the case of
a termination pursuant to Section 3.4 such date shall not be less than 15 nor
more than 60 days from the date that the Notice of Termination is given. If the
party receiving the Notice of Termination notifies the other party within 15
days of receiving the Notice of Termination or, if later, prior to the Date of
Termination (as determined without regard to this sentence) that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal has expired and no appeal has been
perfected). The Date of Termination shall be extended by a notice of dispute
only if the notice is given in good faith and the party giving the notice
pursues the resolution of the dispute with reasonable diligence. Notwithstanding
the pendency of the dispute, the Corporation will continue to pay the Executive
his full compensation in effect when the Notice of Termination giving rise to
the dispute was given (including, but not limited to, base salary) and continue
the Executive as a participant in all compensation, benefit and insurance plans
in which he was participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this Section
3.6. Amounts paid under this Section 3.6 are in addition to all other amounts
due under this Agreement and shall not be offset against or reduce any other
amounts due under this Agreement.

        4.        Compensation Upon Termination.

                   4.1         Termination for Cause, without Good Reason, or
upon Disability or Death. If the Executive’s employment shall be terminated by
the Executive’s death, by the Corporation for Cause or Disability, or by the
Executive without Good Reason (other than upon Executive’s retirement on the
Expected Retirement Date), the Corporation shall pay the Executive his full base
salary through the Date of Termination at the rate in effect at the time of his
death or Notice of Termination is given, as the case may be, plus all other
amounts to which the Executive is entitled under the terms of any compensation
program or benefit plan of the Corporation at the time the payments are due, and
the Corporation shall have no further obligations to the Executive under this
Agreement. If the Executive’s employment is terminated upon his retirement on
the Expected Retirement Date, the Corporation shall pay the Executive his full
base salary through the Expected Retirement Date plus all other amounts to which
the Executive is entitled under the terms of any compensation program or benefit
plan of the Corporation at the time the payments are due.

-6-

--------------------------------------------------------------------------------



                   4.2         Termination without Cause or Disability or for
Good Reason. If the Executive’s employment by the Corporation shall be
terminated (A) by the Corporation other than for Cause or Disability or (B) by
the Executive for Good Reason, then the Executive shall be entitled to the
following benefits:

                         (a)        The Corporation shall pay the Executive his
full base salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given, plus all other amounts to which he is
entitled under any compensation plan of the Corporation at the time such
payments are due, except as otherwise provided below.


                         (b)        In lieu of any further salary payments to
the Executive for periods subsequent to the Date of Termination, the Corporation
shall pay as severance pay to the Executive a lump sum severance payment (the
“Severance Payment”) in an amount equal to three times the sum of his (1) annual
base salary in effect immediately prior to the occurrence of the circumstance
giving rise to the Notice of Termination, (2) EAIP Maximum Payment (as defined
below), plus his LTP Amount (as defined below).


For purposes of this Agreement, “EAIP Maximum Payment” shall mean the maximum
payment that the Executive could have received under the EAIP for the year in
which the Date of Termination occurs, determined as if the Executive had
remained a participant until the end of the year and as if all performance goals
for that year that would entitle the Executive to a maximum payment were met or
exceeded. For purposes of this Agreement, “LTP Amount” shall mean an amount
equal to 105% of the Executive’s base salary in effect immediately prior to the
occurrence of the circumstance giving rise to the Notice of Termination as such
amount is adjusted (a) upward proportionately to the extent the closing sale
price per share of the Corporation’s shares of common stock as reported by the
NYSE on the trading date immediately prior to the Date of Termination (the
“Stock Price Measure”) exceeds the average daily closing sale price of the
Corporation’s shares of common stock as reported by the NYSE during the first
quarter of 2008 (the “Stock Base Amount”) or (b) downward proportionately to the
extent the Stock Price Measure is less than the Stock Base Amount.

                         (c)        The Executive shall fully vest in all
outstanding stock options granted to the Executive under the Corporation’s stock
option plans, and all shares of restricted stock held by the Executive shall
become fully vested and no longer subject to forfeiture. Each stock option shall
continue to be exercisable for the original term of that stock option.


                         (d)        The Corporation shall also pay to the
Executive all legal fees and expenses incurred by him as a result of such
termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder).


                         (e)        If the Severance Payment or any other
portion of the Total


-7-

--------------------------------------------------------------------------------



Payments (as defined below) will be subject to the tax imposed by Section 4999
of the Code (the “Excise Tax”), the Corporation shall pay to the Executive at
the time specified in Section 4.3 an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Severance Payment and such other Total Payments and any
federal and state and local income tax and Excise Tax upon the Gross-Up Payment,
shall be equal to the Severance Payment and such other Total Payments. For
purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received or to be received by the Executive in connection with his termination
of employment (whether payable pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Corporation, its successors, or
any corporation affiliated (or which, as a result of the completion of a
transaction causing a Change in Control of the Corporation, will become
affiliated) with the Corporation within the meaning of Section 1504 of the Code)
(together with the Severance Payment, the “Total Payments”) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless, in the opinion of tax counsel
selected by the Corporation and acceptable to the Executive (“Tax Counsel”), the
Total Payments (in whole or in part) do not constitute parachute payments, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4)(B) of the Code either to the extent such reasonable compensation is
in excess of the base amount within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax, (ii) the amount of the
Total Payments that shall be treated as subject to the Excise Tax shall be equal
to the lesser of (A) the total amount of the Total Payments or (B) the amount of
excess parachute payments within the meaning of Section 280G(b)(1) (after
applying clause (i), above) and (iii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by Tax Counsel in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes that could be obtained from deduction
of such state and local taxes. If the Excise Tax is subsequently determined to
be less than the amount taken into account under this Section 4.2(e) at the time
of payment of the Gross-Up Payment, the Executive shall repay to the Corporation
at the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
and/or a federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(d) of the Code. If
the Excise Tax is determined to exceed the amount taken into account under this
Section 4.2(e) at the time of payment of the Gross-Up Payment (including by
reason of any payment the existence or amount of which cannot be


-8-

--------------------------------------------------------------------------------



determined at the time of the payment of the Gross-Up Payment), the Corporation
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties, and professional fees incurred by the Executive with
respect to such excess, including all such taxes with respect to such additional
amount) at the time that the amount of such excess is finally determined.


                         (f)        For a 36-month period after the Date of
Termination, the Corporation shall provide the Executive with life, disability,
accident and health insurance benefits substantially similar to those which he
is receiving immediately prior to termination. Benefits otherwise receivable by
the Executive pursuant to this Section 4.2(f) shall be reduced to the extent
comparable benefits are actually received by the Executive from another employer
during the 36-month period following the Date of Termination, and any such
benefits actually received by the Executive shall be reported to the
Corporation.


                   4.3         Payment of Severance Benefits. The payments
provided for in Sections 4.2(b) and (e), plus interest accrued in accordance
with the following sentence, shall be made on the date that is 18 months
following the Executive’s “separation from service” as defined in Section 409A
of the Code and the regulations promulgated thereunder. The aggregate amount
payable under Section 4.2(b) shall bear interest at an annualized rate of 4.5%
from and after the Executive’s “separation from service” until paid pursuant to
this Section 4.3.

                   4.4         Mitigation. The Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. The Corporation shall not be entitled to set off
against the amount of any payment or benefit provided for in this Agreement any
amounts owed to the Corporation by the Executive, any compensation earned by the
Executive as the result of employment by another employer, or any retirement
benefits including, without limitation, any amounts to which the Executive may
be entitled under the Corporation’s tax-qualified Pension Plan, Supplemental
Pension Plan, Supplemental Executive Retirement Plan, Retirement Savings Plan,
or Supplemental Retirement Savings Plan.

                   4.5         Other Compensation and Benefit Plans. In addition
to the amounts payable to the Executive under this Agreement, the Executive
shall be entitled to receive all compensation, retirement benefits and any other
benefits payable to the Executive under any plan or arrangement sponsored by the
Corporation or any of its subsidiaries, including without limitation the
Corporation’s tax-qualified Pension Plan, Supplemental Pension Plan,
Supplemental Executive Retirement Plan, Retirement Savings Plan, Supplemental
Retirement Savings Plan, or 2008 Long-Term Plan, in accordance with the terms of
such plans or arrangements, and, except as otherwise provided in this Agreement,
the amounts payable under this Agreement shall not in any way affect, diminish,
or impair any compensation or benefits payable to the Executive under such plans
or arrangements.

-9-

--------------------------------------------------------------------------------



        5.        Change in Control.

                   5.1         Vesting of Stock Options. Upon a Change in
Control of the Corporation, the Executive shall fully vest in all outstanding
stock options granted to the Executive under the Corporation’s stock option
plans. Each stock option shall continue to be exercisable for the original term
of that stock option. In accordance with the terms of the Corporation’s
restricted stock plans, respectively, all shares of restricted stock held by the
Executive shall become fully vested and no longer subject to forfeiture upon a
Change in Control of the Corporation.

                   5.2         Definition of Change in Control. For purposes of
this Agreement, a “Change in Control of the Corporation” shall mean a change in
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Corporation is
in fact required to comply therewith, provided that, without limitation, such a
change in control shall be deemed to have occurred if (a) any “person” (as that
term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or any of its subsidiaries or a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 35% or more of the
combined voting power of the Corporation’s then outstanding securities; (b)
during any period of two consecutive years, individuals who at the beginning of
that period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clauses (a) or (d) of this Section 5.2) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; (c) the Corporation enters
into an agreement, the consummation of which would result in the occurrence of a
Change in Control of the Corporation; or (d) the stockholders of the Corporation
approve a merger, share exchange or consolidation of the Corporation with any
other corporation or entity, other than a merger, share exchange or
consolidation that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 60% of the combined voting power of the voting
securities of the Corporation or the surviving entity outstanding immediately
after the merger, share exchange or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.

        6.        Notice. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth on the first page of this Agreement, provided
that all notices to the Corporation shall be directed to the attention of the
Board with a copy to the Secretary of the Corporation, or to such other address
as either party may have

-10-

--------------------------------------------------------------------------------



furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

        7.        Waivers. The waiver by the Corporation of a breach by the
Executive of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach by him.

        8.        Successors; Binding Agreement.

                   8.1         Successors. The Corporation will require any
successor to all or substantially all of the business or assets of the
Corporation (whether direct or indirect, by purchase, merger, share exchange,
consolidation or otherwise) to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if the succession had not taken place. Failure of the
Corporation to obtain the assumption and agreement prior to the effectiveness of
the succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Corporation in the same amount and on the
same terms as the Executive would be entitled to under this Agreement if the
Executive terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which the succession becomes effective
shall be deemed the Date of Termination. As used in this Agreement,
“Corporation” shall mean the Corporation as hereinbefore defined and any
successor to its business or assets as described above that assumes and agrees
to perform this Agreement by operation of law or otherwise.

                   8.2         Binding Agreement. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, and legatees.
Any amount payable to the Executive under this Agreement at the time of his
death, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s legatee or other designee or, if
there is no such designee, to the Executive’s estate.

        9.        Entire Agreement; Amendment. Except as otherwise herein
provided, this Agreement constitutes the entire understanding of the Executive
and the Corporation with respect to the subject matter hereof and supersedes any
and all prior understandings, written or oral. This Agreement may not be changed
or canceled orally, but only by an instrument in writing signed by the parties.

        10.        Governing Law. This Agreement shall be governed by the laws
of the State of Maryland and the invalidity or unenforceability of any
provisions hereof shall in no way affect the validity or enforceability of any
other provision.

        11.        Section Headings. The Section headings contained in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning or interpretation of this Agreement or any of its terms and
conditions. All references to Sections in this Agreement are to Sections of this
Agreement.

-11-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

ATTEST:

/s/ LUCY P. BOSLEY                              THE BLACK & DECKER CORPORATION

By: /s/ MARK H. WILLES                           
      Mark H. Willis, Chairman,
      Compensation Committee     WITNESS:

/s/ CHARLES E. FENTON                            

/s/ NOLAN D. ARCHIBALD                              
Nolan D. Archibald

-12-

--------------------------------------------------------------------------------

